DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 and 6–21 is/are pending.
Claim(s) 5 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0175584 A1.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1–4, 6–8, 11, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (KR 2015-143178 A, hereinafter Byun) in view of Cho et al. (US 2017/0133654 A1, hereinafter Cho) and Jeon et al. (US 2011/0256456 A1, hereinafter Jeon).
Regarding claim 1–4, 6–8, 14, and 18, Byun discloses a lithium secondary battery (FIG. 1, [0101]) comprising:
a positive electrode (200, [0018]);
a negative electrode (100, [0018]);
a separator (400a, [0018]); and
a gel polymer electrolyte (300) disposed between the positive electrode (200) and the negative electrode (100) and the separator (400a, [0018]),
the a gel polymer electrolyte containing a (meth)acrylate group ([0024], [0030], [0032]), 
wherein the separator (400a) comprises a polymer network in a three-dimensional structure of a polymer of an organic binder containing an ethylenically unsaturated group and an oligomer containing the (meth)acrylate group ([0024], [0030], [0032]).
Byun does not explicitly disclose:
wherein the separator comprises a substrate; and
a coating layer formed on the surface of the substrate,
wherein the coating layer includes an organic binder and inorganic particles, and
the organic binder contains an ethylenically unsaturated group;
wherein the ethylenically unsaturated group is at least one selected from the group consisting of a vinyl group, an acryloxy group and a methacryloxy group (see (meth)acrylate group, [0046]);
wherein the organic binder comprises the ethylenically unsaturated group positioned at an end portion or a side portion of a polymer including at least one unit selected from the group consisting of Formula X-1 to Formula X-6:
[Formula X-1] 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
wherein, in Formula X-1, m1 is an integer of 1 to 100,
[Formula X-2] 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
wherein, in Formula X-2, m2 and m3 are each independently an integer of 1 to 100,
[Formula X-3] 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
wherein, in Formula X-3, m4 is an integer of 1 to 100,
[Formula X-4] 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
wherein, in Formula X-4, m5 is an integer of 1 to 100,
[Formula X-5] 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
wherein, in Formula X-5, m6 is an integer of 1 to 100,
[Formula X-6] 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
wherein, in Formula X-6, m7 is an integer of 1 to 100 .
wherein the organic binder is included in an amount of 1 part by weight to 80 parts by weight based on 100 parts by weight of the coating layer.
Cho discloses a separator (10, FIG. 1) comprising a substrate (20, [0043]); and a coating layer (30) formed on the surface of the substrate (20, [0043]), wherein the coating layer (20) includes an organic binder and inorganic particles ([0046], [0090]), and the organic binder contains an ethylenically unsaturated group (see (meth)acrylate group, [0046]); wherein the ethylenically unsaturated group is at least one selected from the group consisting of a vinyl group, an acryloxy group and a methacryloxy group (see (meth)acrylate group, [0046]); wherein the organic binder comprises the ethylenically unsaturated group positioned at an end portion or a side portion of a polymer including at least one unit selected from the group consisting of Formula X-1 to Formula X-6 (see Chemical Formula 4, [0132]; see also [0048]–[0081]): [Formula X-1] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein, in Formula X-1, m1 is an integer of 1 to 100, [Formula X-2] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 wherein, in Formula X-2, m2 and m3 are each independently an integer of 1 to 100, [Formula X-3] 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 wherein, in Formula X-3, m4 is an integer of 1 to 100, [Formula X-4] 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 wherein, in Formula X-4, m5 is an integer of 1 to 100, [Formula X-5]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
  wherein, in Formula X-5, m6 is an integer of 1 to 100, [Formula X-6] 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
  wherein, in Formula X-6, m7 is an integer of 1 to 100 (see Chemical Formula 4, [0132]; see also [0048]–[0081]); and wherein the organic binder is included in an amount of 1 part by weight to 80 parts by weight based on 100 parts by weight of the coating layer (see binder, [0087]) to increase the stability of the separator (see increase stability, [0046]). Byun and Cho are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Byun with the coating layer of Cho in order to increase the stability of the separator.
Modified Byun does not explicitly disclose:
a gel polymer electrolyte comprising a polymer of an oligomer containing a (meth)acrylate group,
wherein the oligomer further contains an oxyalkylene group,
wherein the oligomer is represented by Formula 1 below:
[Formula 1]
A-C1-A'
wherein, in Formula 1, A and A' are each independently a unit containing a (meth)acrylate group, and
C1 is a unit containing an oxyalkylene group, and
wherein the oligomer comprises at least one compound selected from the group consisting of the compounds represented by Formula 1-1 to Formula 1-5 below:
[Formula 1-1]

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

wherein, in Formula 1-1, n1 is an integer of 1 to 20,000,
[Formula 1-2]

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein, in Formula 1-2, n2 is an integer of 1 to 20,000,
[Formula 1-3]

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

wherein, in Formula 1-3, n3 is an integer of 1 to 20,000,
[Formula 1-4]

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

wherein, in Formula 1-4, n4 is an integer of 1 to 20,000,
[Formula 1-5]

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


wherein, in Formula 1-5, n5 is an integer of 1 to 20,000.
Jeon discloses a gel polymer electrolyte comprising a polymer of an oligomer containing a (meth)acrylate group (see compound, [0024]), wherein the oligomer further contains an oxyalkylene group (see compound, [0024]), wherein the oligomer is represented by Formula 1 below (see compound, [0024]): [Formula 1] (see compound, [0024]) A-C1-A' (see compound, [0024]) wherein, in Formula 1, A and A' are each independently a unit containing a (meth)acrylate group, and (see compound, [0024]) C1 is a unit containing an oxyalkylene group (see compound, [0024]), and wherein the oligomer comprises at least one compound selected from the group consisting of the compounds represented by Formula 1-1 to Formula 1-5 below (see compound, [0024]): [Formula 1-1] 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (see compound, [0024]) wherein, in Formula 1-1, n1 is an integer of 1 to 20,000 (see compound, [0024]), [Formula 1-2] 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (see compound, [0024]) wherein, in Formula 1-2, n2 is an integer of 1 to 20,000 (see compound, [0024]), [Formula 1-3] 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (see compound, [0024]) wherein, in Formula 1-3, n3 is an integer of 1 to 20,000 (see compound, [0024]), [Formula 1-4] 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (see compound, [0024]) wherein, in Formula 1-4, n4 is an integer of 1 to 20,000 (see compound, [0024]), [Formula 1-5] 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (see compound, [0024]) wherein, in Formula 1-5, n5 is an integer of 1 to 20,000 (see compound, [0024]) to improve the mechanical strength of lithium ion conductivity of the gel polymer electrolyte (see excellent mechanical strength and lithium ion conductivity, [0011]). Byun and Jeon are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel polymer electrolyte of modified Byun with the oligomer of Jeon in order to improve the mechanical strength of lithium ion conductivity of the gel polymer electrolyte.
Regarding claim 11, modified Byun discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the gel polymer electrolyte is formed by injecting a gel polymer electrolyte composition including the oligomer into a battery case and then curing the composition (FIG. 3, [0194]).

Claim(s) 1, 6, 7, and 9–11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (KR 2015-143178 A) in view of Cho et al. (US 2017/0133654 A1, hereinafter Cho) and Ahn et al. (KR 2016-040128 A; see English language equivalent, US 10,243,239 B1; herein after Ahn).
Regarding claim 1, 6, 7, 9, and 10, Byun discloses a lithium secondary battery (FIG. 1, [0101]) comprising:
a positive electrode (200, [0018]);
a negative electrode (100, [0018]);
a separator (400a, [0018]); and
a gel polymer electrolyte (300) disposed between the positive electrode (200) and the negative electrode (100) and the separator (400a, [0018]),
wherein the separator (400a) comprises a polymer network in a three-dimensional structure of a polymer of an organic binder containing an ethylenically unsaturated group and an oligomer containing a (meth)acrylate group ([0024], [0030], [0032]).
Byun does not explicitly disclose:
wherein the separator comprises a substrate; and
a coating layer formed on the surface of the substrate,
wherein the coating layer includes an organic binder and inorganic particles, and
the organic binder contains an ethylenically unsaturated group
Cho discloses a separator (10, FIG. 1) comprising a substrate (20, [0043]); and a coating layer (30) formed on the surface of the substrate (20, [0043]), wherein the coating layer (20) includes an organic binder and inorganic particles ([0046], [0090]), and the organic binder contains an ethylenically unsaturated group (see (meth)acrylate group, [0046]) to increase the stability of the separator (see increase stability, [0046]). Byun and Cho are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Byun with the coating layer of Cho in order to increase the stability of the separator.
Modified Byun does not explicitly disclose:
a gel polymer electrolyte comprising a polymer of an oligomer containing a (meth)acrylate group,
wherein the oligomer further contains an oxyalkylene group.
wherein the oligomer is represented by Formula 1 below:
[Formula 1]
A-C1-A'
wherein, in Formula 1, A and A' are each independently a unit containing a (meth)acrylate group, and
C1 is a unit containing an oxyalkylene group,
wherein the oligomer is represented by Formula 2 below:
[Formula 2]

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

wherein, in Formula 2, A and A' are each independently a unit containing a (meth) acrylate group, B and B' are each independently a unit containing an amide group, C2 and C2' are each independently a unit containing an oxyalkylene group, D is a unit containing a siloxane group, and l is an integer of 1 to 200,
wherein the oligomer comprises at least one compound selected from the group consisting of the compounds represented by Formula 2-1 to Formula 2-5 below:
[Formula 2-1]

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

wherein, in Formula 2-1, k3 and k4 are each independently an integer of 1 to 30, g5 is an integer of 1 to 400, and l1 is an integer of 1 to 400,
[Formula 2-2]

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

wherein, in Formula 2-2, k5 and k6 are each independently an integer of 1 to 30, g6 is an integer of 1 to 200, and l2 is an integer of 1 to 200,
[Formula 2-3]

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

wherein, in Formula 2-3, k7 and k8 are each independently an integer of 1 to 30, g7 is an integer of 1 to 400, and l3 is an integer of 1 to 200,
[Formula 2-4]

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

wherein, in Formula 2-4, k9 and k10 are each independently an integer of 1 to 30, g8 is an integer of 1 to 400, and l4 is an integer of 1 to 200,
[Formula 2-5]

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


wherein, in Formula 2-5, k11 and k12 are each independently an integer of 1 to 30, g9 is an integer of 1 to 400, and l5 is an integer of 1 to 200.
Ahn discloses a gel polymer electrolyte comprising a polymer of an oligomer containing a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64), wherein the oligomer further contains an oxyalkylene group (see Formula 7b, C14/L24–C16/L64), wherein the oligomer is represented by Formula 1 below (see Formula 7b, C14/L24–C16/L64): [Formula 1] A-C1-A' (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 1, A and A' are each independently a unit containing a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64), and C1 is a unit containing an oxyalkylene group (see Formula 7b, C14/L24–C16/L64), wherein the oligomer is represented by Formula 2 below: [Formula 2] 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2, A and A' are each independently a unit containing a (meth) acrylate group, B and B' are each independently a unit containing an amide group, C2 and C2' are each independently a unit containing an oxyalkylene group, D is a unit containing a siloxane group, and l is an integer of 1 to 200 (see Formula 7b, C14/L24–C16/L64), wherein the oligomer comprises at least one compound selected from the group consisting of the compounds represented by Formula 2-1 to Formula 2-5 below (see Formula 7b, C14/L24–C16/L64): [Formula 2-1] 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
   (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2-1, k3 and k4 are each independently an integer of 1 to 30, g5 is an integer of 1 to 400, and l1 is an integer of 1 to 400 (see Formula 7b, C14/L24–C16/L64), [Formula 2-2] 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2-2, k5 and k6 are each independently an integer of 1 to 30 , g6 is an integer of 1 to 200, and l2 is an integer of 1 to 200 (see Formula 7b, C14/L24–C16/L64), [Formula 2-3] 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2-3, k7 and k8 are each independently an integer of 1 to 30, g7 is an integer of 1 to 400, and l3 is an integer of 1 to 200 (see Formula 7b, C14/L24–C16/L64), [Formula 2-4] 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2-4, k9 and k10 are each independently an integer of 1 to 30, g8 is an integer of 1 to 400, and l4 is an integer of 1 to 200 (see Formula 7b, C14/L24–C16/L64), [Formula 2-5] 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64) wherein, in Formula 2-5, k11 and k12 are each independently an integer of 1 to 30, g9 is an integer of 1 to 400, and l5 is an integer of 1 to 200 (see Formula 7b, C14/L24–C16/L64) to improve the mechanical strength of lithium ion conductivity of the gel polymer electrolyte (C17/L54–62). Byun and Ahn are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel polymer electrolyte of modified Byun with the oligomer of Ahn in order to improve the mechanical strength of lithium ion conductivity of the gel polymer electrolyte.
Regarding claim 11, modified Byun discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the gel polymer electrolyte is formed by injecting a gel polymer electrolyte composition including the oligomer into a battery case and then curing the composition (FIG. 3, [0194]).

Claim(s) 12–17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (KR 2015-143178 A) in view of Cho (US 2017/0133654 A1) and Jeon (US 2011/0256456 A1) as applied to claim(s) 1 above, and further in view of Yushin et al. (US 2019/0198837 A1, hereinafter Yushin).
Regarding claims 12–17, modified Byun discloses all claim limitations set forth above, but does not explicitly disclose a lithium second battery:
wherein the organic binder further comprises a unit represented by Formula X-1:
[Formula X-1] 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
wherein, in Formula X-1, m1 is an integer of 1 to 100;
wherein the organic binder further comprises a unit represented by Formula X-2:
[Formula X-2] 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
wherein, in Formula X-2, m2 and m3 are each independently an integer of 1 to 100;
wherein the organic binder further comprises a unit represented by Formula X-4:
[Formula X-4] 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
wherein, in Formula X-4, m5 is an integer of 1 to 100,
wherein the organic binder further comprises a unit represented by Formula X-5:
[Formula X-5] 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
wherein, in Formula X-5, m6 is an integer of 1 to 100,
wherein the organic binder further comprises a unit represented by Formula X-6:
[Formula X-6] 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
wherein, in Formula X-6, m7 is an integer of 1 to 100.
Yushin discloses a coating layer including an organic binder (see polymer component, [0132]), wherein the organic binder further comprises a unit represented by Formula X-1: [Formula X-1]  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (see PVDF, [0132]), wherein, in Formula X-1, m1 is an integer of 1 to 100 (see PVDF, [0132]); wherein the organic binder further comprises a unit represented by Formula X-2: [Formula X-2]  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  (see hexafluoropropylene, [0132]), wherein, in Formula X-2, m2 and m3 are each independently an integer of 1 to 100 (see co-polymers, [0132]); wherein the organic binder further comprises a unit represented by Formula X-4: [Formula X-4]  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  (see PFPE, [0132]), wherein, in Formula X-4, m5 is an integer of 1 to 100 (see PFPE, [0132]), wherein the organic binder further comprises a unit represented by Formula X-5: [Formula X-5]  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
  (see PEI, [0132]) wherein, in Formula X-5, m6 is an integer of 1 to 100 (see PEI, [0132]), wherein the organic binder further comprises a unit represented by Formula X-6: [Formula X-6]  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
  (see cellulose, [0132]) wherein, in Formula X-6, m7 is an integer of 1 to 100 (see cellulose, [0132]) to enhance mechanical properties and processability (see polymer component, [0119]). Byun and Yushin are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the coating layer of modified Byun with the organic binder of Yushin in order to enhance mechanical properties and processability.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (KR 2015-143178 A) in view of Cho (US 2017/0133654 A1) and Jeon (US 2011/0256456 A1) as applied to claim(s) 1 above, and further in view of Kim et al. (KR 2006-055140 A, hereinafter Kim).
Regarding claim 19, modified Byun discloses all claim limitations set forth above, but does not explicitly disclose a lithium secondary battery:
wherein the oligomer comprises a compound represented by Formula 1-2:
[Formula 1-2]

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein, in Formula 1-2, n2 is an integer of 1 to 20,000.
Kim discloses a gel electrolyte comprising an oligomer comprises a compound represented by Formula 1-2: [Formula 1-2] 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 wherein, in Formula 1-2, n2 is an integer of 1 to 20,000 (see polyethylene glycol tetraacrylate, [0121]) to improve the ion conductivity and high-rate characteristics (see multifunctional acrylate, [0149). Byun and Kim are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte of modified Byun with the compound represented by Formula 1-2 of Kim in order to improve the ion conductivity and high-rate characteristics.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (KR 2015-143178 A) in view of Cho (US 2017/0133654 A1) and Jeon (US 2011/0256456 A1) as applied to claim(s) 1 above, and further in view of Lee et al. (US 2005/0084764 A1, hereinafter Lee).
Regarding claim 20, modified Byun discloses all claim limitations set forth above, but does not explicitly disclose a lithium secondary battery:
wherein the oligomer comprises a compound represented by Formula 1-3:
[Formula 1-3]

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

wherein, in Formula 1-3, n3 is an integer of 1 to 20,000.
Kim discloses a gel electrolyte comprising an oligomer comprises a compound represented by Formula 1-3: [Formula 1-3] 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (see multifunctional monomer, [0018]) wherein, in Formula 1-3, n3 is an integer of 1 to 20,000 (see n, [0020]) to improve high-temperature swelling characteristics (see polymer electrolyte, [0017). Byun and Kim are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte of modified Byun with the compound represented by Formula 1-3 of Lee in order to improve high-temperature swelling characteristics.
Regarding claim 21, modified Byun discloses all claim limitations set forth above, but does not explicitly disclose a lithium secondary battery:
wherein the oligomer comprises a compound represented by Formula 1-4:
[Formula 1-4]

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

wherein, in Formula 1-4, n4 is an integer of 1 to 20,000.
The addition of two methacrylate groups, the compound including six methacrylate groups, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive.
Applicants argue Byun discloses a membrane-electrode assembly in which hydroxyl groups are introduced on the surfaces of a positive electrode, a negative electrode, a polymer electrolyte membrane, respectively, and a silicone layer containing a silicon compound crosslinkable to the hydroxyl groups is formed between the electrodes and the electrolyte membrane (P18/¶2, P20/¶1). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Byun discloses the disclosed silicon compound (i.e., chemical formula 1) is formed in the electrodes, silicone layer, and electrolyte membrane (e.g., [0025], [0030], [0136]). The disclosed silicon compound contains both an ethylenically unsaturated group and a (meth)acrylate group (see chemical formula 2, [0032]). Therefore, Byun discloses electrodes and electrolyte membranes including both an ethylenically unsaturated group and a (meth)acrylate group.
Applicants argue combining Byun and [Cho] is obvious merely because "Byun and [Cho] are analogous art because they are directed to" without some objective reason to combine the teaching of the references (P19/¶2). Cho discloses a separator (10, FIG. 1) comprising a substrate (20, [0043]); and a coating layer (30) formed on the surface of the substrate (20, [0043]), wherein the coating layer (30) includes an organic binder and inorganic particles ([0046], [0090]), and the organic binder contains an ethylenically unsaturated group (see (meth)acrylate group, [0046]) to increase the stability of the separator (see increase stability, [0046]). Emphasis added. Therefore, combining Byun and Cho is obvious because Cho discloses the claimed coating layer increases the stability of the separator.
Applicants argue combining the modified Byun and Jeon is obvious merely because "Byun and Jeon are analogous art" without some objective reason to combine the teaching of the references (P19/¶2). Jeon discloses the claimed oligomer to improve the mechanical strength of lithium ion conductivity of the gel polymer electrolyte (see excellent mechanical strength and lithium ion conductivity, [0011]). Emphasis added. Therefore, combining the modified Byun and Jeon is obvious because Jeon discloses the claimed oligomer improves the mechanical strength of lithium ion conductivity of the gel polymer electrolyte.
Applicants argue combining the modified Byun and Ahn is obvious merely because "Byun and Ahn are analogous art because they are directed to" without some objective reason to combine the teaching of the references (P19/¶2). Ahn discloses the claimed oligomer to improve the mechanical strength of lithium ion conductivity of the gel polymer electrolyte (C17/L54–62). Emphasis added. Therefore, combining the modified Byun and Ahn is obvious because the claimed oligomer improves the mechanical strength of lithium ion conductivity of the gel polymer electrolyte.
Applicants argue a person with ordinary skill in the art would not arrive at a polymer network in a three-dimensional structure of a polymer of the organic binder containing an ethylenically unsaturated group and the oligomer containing a (meth) acrylate group even if Cho discloses a coating layer comprising an ethylenically unsaturated group Jeon and Ahn disclose a gel polymer electrolyte comprising an oligomer containing a (meth)acrylate group because Byun discloses a membrane-electrode assembly in which hydroxyl groups are introduced on the surfaces of a positive electrode, a negative electrode, a polymer electrolyte membrane, respectively, and a silicone layer containing a silicon compound crosslinkable to the hydroxyl groups is formed between the electrodes and the electrolyte membrane (P19/¶3). Byun discloses the disclosed silicon compound (i.e., chemical formula 1) is formed in the electrodes, silicone layer, and electrolyte membrane (e.g., [0025], [0030], [0136]). The disclosed silicon compound contains both an ethylenically unsaturated group and a (meth)acrylate group (see chemical formula 2, [0032]). Therefore, a person with ordinary skill in the art would not arrive at a polymer network in a three-dimensional structure of a polymer of the organic binder containing an ethylenically unsaturated group and the oligomer containing a (meth) acrylate group even if Cho discloses a coating layer comprising an ethylenically unsaturated group, Jeon and Ahn disclose a gel polymer electrolyte comprising an oligomer containing a (meth)acrylate group because Byun discloses a membrane-electrode assembly in which the silicon compounds are present on the surfaces of a positive electrode, a negative electrode, a polymer electrolyte membrane, respectively, and a silicone layer containing a silicon compound crosslinkable to the hydroxyl groups is formed between the electrodes and the electrolyte membrane.
Applicants argue the membrane electrode assembly of Byun would be inoperable for its intended purpose because the crosslinking between the silicone layer and the cathode or the anode with the hydroxyl groups would not be formed (P20/¶1). Byun does not require cross-linking with hydroxyl groups. The use of hydroxyl groups is one embodiment of several disclosed by Byun. Byun discloses the disclosed silicon compound (i.e., chemical formula 1) is formed in the electrodes, silicone layer, and electrolyte membrane (e.g., [0025], [0030], [0136]). The disclosed silicon compound contains both an ethylenically unsaturated group and a (meth)acrylate group (see chemical formula 2, [0032]). Therefore, the membrane electrode assembly of Byun would not be inoperable for its intended purpose because the crosslinking between the silicone layer and the cathode or the anode with the ethylenically unsaturated group and the (meth)acrylate group would be formed.
Applicants argue the purpose of Byun is completely different from the purpose of present embodiment which is to increase the adhesion between the electrolyte and the separator (P20/¶2). Byun discloses the purpose to their invention is to reduce interface resistance (e.g., [0011], [0070]).  The instant application discloses increasing the adhesion between the electrolyte and the separator reduces the internal resistance of the battery (e.g., [0036]). Therefore, the purpose of Byun is not completely different from the purpose of present embodiment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725